DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The present application is being examined under the pre-AIA  first to invent provisions. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Lastova (Reg. No. 33,149) on March 23, 2021.
The application has been amended as follows:
For claims 1, 4, and 7 on pages 62-65 of Applicant’s originally filed disclosure, please amend the claims as shown in the attached pages below:

at least one processor;
at least one memory including computer program code, the at least one memory and the computer program code configured to, working with the at least one processor, cause the electronic device to perform at least the following:
encode an instantaneous decoder refresh, IDR, picture, wherein the IDR picture occurs at a random access point in a bitstream of data, 
wherein the encoding of the IDR picture comprises:
when the IDR picture has a subsequent leading picture,
generate a first Network Access Layer, NAL, unit type of the IDR picture indicating that the IDR picture has a subsequent leading picture, and
encode the first NAL unit type, and 
when the IDR picture does not have a subsequent leading picture,
generate a second Network Access Layer, NAL, unit type of the IDR picture indicating that the IDR picture does not have a subsequent leading picture, the second NAL unit type being different from the first NAL unit type, and
encode the second NAL unit type; and
wherein the subsequent leading picture follows the IDR picture in the bitstream and precedes the IDR picture in an output


encoding an instantaneous decoder refresh, IDR, picture, wherein the IDR picture occurs at a random access point in a bitstream of data, 
wherein the encoding of the IDR picture comprises:
when the IDR picture has a subsequent leading picture,
generating a first Network Access Layer, NAL, unit type of the IDR picture indicating that the IDR picture has a subsequent leading picture, and
encode the first NAL unit type, and
when the IDR picture does not have a subsequent leading picture,
generating a second Network Access Layer, NAL, unit type of the IDR picture indicating that the IDR picture does not have a subsequent leading picture, the second NAL unit type being different from the first NAL unit type, and 
encode the second NAL unit type; and
wherein the subsequent leading picture follows the IDR picture in the bitstream and precedes the IDR picture in an output

Claim 7 (Currently Amended). A non-transitory computer readable medium storing instructions which, when executed by one or more processors, cause performance of operations comprising:
encoding an instantaneous decoder refresh, IDR, picture, wherein the IDR picture occurs at a random access point in a bitstream of data, 
wherein the encoding of the IDR picture comprises:
when the IDR picture has a subsequent leading picture,
generating a first Network Access Layer, NAL, unit type of the IDR picture indicating that the IDR picture has a subsequent leading picture, and
encode the first NAL unit type, and
when the IDR picture does not have a subsequent leading picture,
generating a second Network Access Layer, NAL, unit type of the IDR picture indicating that the IDR picture does not have a subsequent leading picture, the second NAL unit type being different from the first NAL unit type, and 
encode the second NAL unit type; and
wherein the subsequent leading picture follows the IDR picture in the bitstream and precedes the IDR picture in an output







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed.
Independent claim 1 respectively recites the limitations of: wherein the encoding of the IDR picture comprises: when the IDR picture has a subsequent leading picture, generate a first Network Access Layer, NAL, unit type of the IDR picture indicating that the IDR picture has a subsequent leading picture, and encode the first NAL unit type, and when the IDR picture does not have a subsequent leading picture, generate a second Network Access Layer, NAL, unit type of the IDR picture indicating that the IDR picture does not have a subsequent leading picture, the second NAL unit type being different from the first NAL unit type, and encode the second NAL unit type.
Similarly, independent claims 4 and 7 respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Hendry et al (“Undiscardable Leading Pictures for CRA” – November 2011, JCTVC-G158, pages 1-7, provided by Applicant’s Information Disclosure Statement - IDS) discloses syntax to indicate the number of undiscardable leading frames that follow the CRA slice.  However, Hendry does not teach the limitations cited above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deshpande et al ‘156 discloses methods and devices for identifying a leading picture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 23, 2021